DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submitted prior art, Terada et al., US 2019/0265540, in view of Jang et al., US 6,927,820.
Regarding claims 1, 2 and 8, Terada et al. disclose a liquid crystal device (figures 1-7) comprising:
. a liquid crystal layer 80 
. a first light-shielding member 1x (upper side of a pixel region) extending along a first direction (x direction)
. a second light-shielding member 1y (right side of the pixel region) extending along a second direction (y direction)
. a third light-shielding member 1x (lower side of the pixel region) extending along the first direction (x direction)
. a fourth light-shielding member 1y (left side of the pixel region) extending along the second direction (y direction)
. a transistor (TFT 30)
. a pixel electrode 9a having end points along the first/second/third/fourth light shielding members (see fig. 7)
. an insulating member 44 
. wherein the liquid crystal molecules have, in a region in which the pixel electrode is provided when viewed in-plan view, an alignment direction Pd set to be a direction intersecting both the first direction and the second direction and facing the intersection region (see fig. 1)
Terada et al., however, do not disclose the insulating member including a convex portion along the end portion of the pixel electrode and overlapped with the pixel electrode in a region along the third and fourth light shielding members.  Jang et al. do disclose a pixel electrode 64 over a convex insulating layer (layer between 63 and 64) and having a part not to overlap with the convex portion in a region along a first light-shielding member and a second light-shielding member and overlap with the convex portion in a region along the third light-shielding member and the fourth light-shielding member as shown in figs 1 and 3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to employ a convex insulating member and an arrangement of a pixel electrode over the convex insulating member as shown by Jang et al. to obtain a transflective display region so as to reduce a power consumption.
Re claim 3, the modification to Terada et al. would result the convex portions being provided so as to be separated from each other in the plan view in the region along the third light shielding member and the region along the fourth light shielding member (see Jang et al., fig. 1).  
Re claim 4, wherein the pixel electrode is provided so as to be separated from the first light shielding member and the second light shielding member in the plan view (see Terada et al., figs 6-7).  
Re claim 5, wherein the insulating member 44 includes a contact hole 44a configured to electrically couple the transistor and the pixel electrode, in a region overlapping with the third light shielding member (see Terada et al., fig. 6)  
Re claim 6, Terada et al. further disclose the liquid crystal molecules have negative dielectric anisotropy, and the liquid crystal molecules are inclined with respect to a normal line direction to the pixel electrode such that a first end portion positioned on a side opposite to the pixel electrode is positioned closer to a side of the intersection region than a second end portion positioned on a side of the pixel electrode (see fig. 4 and [0016]).  
Re claim 7, the modification to Terada et al. would result the pixel electrode providing along both side surfaces of the convex portion covering the convex portion (see Jang et al., fig. 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8 of co-pending Application No. 17/105,678 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a same liquid crystal display device having first, second, third and fourth light shielding members as well as an insulating member having a convex portion as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871